DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 45-67 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 45, 47, 54, and 64, in addition to other limitations in the claims, the prior art of record fails to teach, discloses, or render obvious the applicant’s invention as claimed, particularly the feature describing:
Claim 45, wherein the digital value varies based on the reference clock signal, and wherein the request comprises a first read request and a second read request, the first and second read requests including a different read address, the logic circuit configured to: receive, via the interface, the first read request; transmit, via the interface, a first portion of the digital value in response to the first read request; receive, via the interface, the second read request; and transmit, via the interface, a second portion of the digital value in response to the second read request.
Claim 47, wherein the at least one logic circuit is configured to: receive, via the interface, a first request; receive, via the interface, a first reference clock signal; transmit, via the interface, a first digital value indicating a first count during a predetermined number of cycles of the first reference clock signal in response to the first request; receive, via the interface, a second request; receive, via the interface, a second reference clock signal; and transmit, via the interface, a second digital value 
Claims 54 and 64, see previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        11/26/21